Citation Nr: 0505162	
Decision Date: 02/24/05    Archive Date: 03/04/05

DOCKET NO.  03-25 319A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, 
Maryland


THE ISSUE

Entitlement to an effective date prior to September 17, 2001, 
for the grant of nonservice-connected pension benefits.


REPRESENTATION

Appellant represented by:	American Red Cross


ATTORNEY FOR THE BOARD

D. L. Wight, Counsel


INTRODUCTION

The veteran served on active duty from July 1963 to May 1965.

This case comes to the Board of Veterans' Appeals (Board) on 
appeal of a March 2003 rating decision rendered by the 
Baltimore, Maryland, Regional Office (RO) of the Department 
of Veterans Affairs (VA).


FINDINGS OF FACT

1.  A permanent and total rating for nonservice-connected 
pension purposes was denied in a December 1996 rating 
decision.  

2.  Following the December 1996 rating decision, a claim 
seeking entitlement to a permanent and total rating for 
pension purposes was not filed until September 4, 2002.  

3.  Effective September 17, 2001, a change in the law 
governing eligibility for pension benefits entitled the 
veteran to an award of pension.


CONCLUSION OF LAW

The criteria for assignment of an effective date prior to 
September 17, 2001, for the grant of entitlement to 
nonservice-connected pension benefits have not been met.  38 
U.S.C.A. §§ 1502, 1513, 1521, 5110 (West 2002); 38 C.F.R. §§ 
3.114, 3.155, 3.340, 3.400, 4.15, 4.16, 4.17 (2004).

 
REASONS AND BASES FOR FINDINGS AND CONCLUSION

As a preliminary matter, the Board notes that VA's General 
Counsel has held that the notification requirements of the 
Veterans Claims Assistance Act of 2000, Pub.  L.  No.  106-
475, 114 Stat.  2096 (2000), [codified at 38 U.S.C.A.  §§ 
5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002)] and 
the regulations implementing it are not applicable to 
downstream issues, such as the issue of an earlier effective 
date for nonservice-connected pension benefits.  See 
VAOPGCPREC 8-2003 (Dec.  22, 2003).  The Board is bound by 
this opinion.  See 38 U.S.C.A.  § 7104(c) (West 2002).  

In any event, the Board notes that through the statement of 
the case, supplemental statement of the case, and various 
letters from the RO to the veteran, the veteran has been 
informed of the evidence and information necessary to 
substantiate his claim for an earlier effective date, the 
information required from him to enable the RO to obtain 
evidence on his behalf, the assistance that VA would provide 
to obtain evidence on his behalf, and the evidence that he 
should submit.  Although the RO has not specifically 
requested him to submit all pertinent evidence in his 
possession, it has informed him of the evidence that would be 
pertinent and requested him to submit such evidence.  The 
veteran has provided evidence of his receipt of Social 
Security disability benefits prior to September 17, 2001.  
The veteran has not identified any outstanding evidence that 
could be obtained to substantiate the claim.  The Board is 
also unaware of any pertinent evidence that has not been 
associated with the claims folder.  

The Board has reviewed the claims folder and finds that the 
evidence of record is sufficient to determine the proper 
effective date for the award of nonservice-connected pension 
benefits.  Accordingly, a remand for additional development 
is not warranted in this case.  

Accordingly, the Board will address the merits of the 
veteran's claim.  

Evidentiary Background

By rating action dated in December 1996, the RO denied 
entitlement to nonservice-connected pension benefits.  The 
veteran filed a notice of disagreement with this decision and 
the RO furnished him with a statement of the case addressing 
this issue in November 1997.  A hearing was scheduled for 
February 1998, but the veteran cancelled his hearing and his 
representative indicated that he would be withdrawing his 
appeal.  The record does not reflect that the veteran 
submitted a timely substantive appeal of the December 1996 
denial of nonservice-connected pension benefits.

Information received from the Social Security Administration 
indicates that the veteran established entitlement to Social 
Security disability benefits effective from June 2001.  

On September 4, 2002, the RO received a completed VA Form 21-
527, Income-Net Worth and Employment Statement, from the 
veteran.  He reported that he became totally disabled in 
1999.  He had been in receipt of Social Security benefits 
from September 2001 due to cardiovascular disability.  

By rating action in January 2003, the RO denied a permanent 
and total disability rating for nonservice-connected pension 
purposes.  Shortly thereafter, the veteran filed a notice of 
disagreement indicating that he was in receipt of Social 
Security disability benefits.  

The RO subsequently issued a March 2003 rating action that 
granted entitlement to a permanent and total evaluation for 
nonservice-connected pension benefits.  An effective date of 
September 4, 2002, was assigned.  The veteran filed a timely 
notice of disagreement with the effective date assigned for 
nonservice-connected pension benefits in April 2003.  He 
asserted that he had filed his initial claim for nonservice-
connected pension benefits in May 2001.  

The RO subsequently issued an August 2003 rating action that 
assigned an effective date of September 17, 2001, for the 
grant of nonservice-connected pension benefits.  The RO noted 
that there had been a change in the law holding that a 
veteran will be considered permanently and totally disabled 
for VA pension benefits if he or she is in receipt of Social 
Security disability benefits.  The effective date of this 
change in the law was September 17, 2001.  

The veteran reiterated his contention that he filed a claim 
for nonservice-connected pension benefits in May 2001 during 
a Decision Review Officer (DRO) conference in September 2003.  
Additionally, on his September 2003, VA Form 9, Appeal to 
Board of Veterans' Appeals, the veteran asserted that his 
claim had been in continuous prosecution since May 2001.  

Legal Criteria

Except as otherwise provided, the effective date of an 
evaluation and award of pension, compensation or dependency 
and indemnity compensation based on an original claim, a 
claim reopened after final disallowance, or a claim for 
increase will be the date of receipt of the claim or the date 
entitlement arose, whichever is the later.  38 C.F.R. § 3.400 
(2004).  

An award of disability pension may not be effective prior to 
the date entitlement arose.  38 C.F.R. § 3.400(b).  For 
claims received on or after October 1, 1984, the effective 
date of an award of disability pension is the date of receipt 
of claim.  However, if within one year from the date on which 
the veteran became permanently and totally disabled, the 
veteran files a claim for a retroactive award and establishes 
that a physical or mental disability, which was not the 
result of the veteran's own willful misconduct, was so 
incapacitating that it prevented him or her from filing a 
disability pension claim for at least the first 30 days 
immediately following the date on which the veteran became 
permanently and totally disabled, the disability pension 
award may be effective from the date of receipt of claim or 
the date on which the veteran became permanently and totally 
disabled, whichever is to the advantage of the veteran.  38 
C.F.R. § 3.400(b)(ii).

The effective date of an award based on a claim reopened 
after final adjudication shall be fixed in accordance with 
the facts found, but shall not be earlier than the date of 
receipt of application or the date entitlement arose, 
whichever is later.  38 U.S.C.A. § 5110(a); 38 C.F.R. 
§3.400(r).

Any communication or action, indicating an intent to apply 
for one or more benefits under the laws administered by VA, 
from a claimant, the claimant's duly authorized 
representative, a Member of Congress, or some person acting 
as next friend of a claimant, may be considered an informal 
claim.  Such informal claim must identify the benefit sought.  
Upon receipt of an informal claim, if a formal claim has not 
been filed, an application form will be forwarded to the 
claimant for execution.  If received within 1 year from the 
date it was sent to the claimant, it will be considered filed 
as of the date of receipt of the informal claim.  38 C.F.R. § 
3.155.  

The law authorizes payment of pension benefits to a veteran 
of war who has the requisite service and who is permanently 
and totally disabled due to disabilities not the result of 
his willful misconduct.  38 U.S.C.A. §§ 1502, 1521 (West 
2002); 38 C.F.R. § 3.342.  Permanent and total disability 
will be held to exist where the person is unemployable as a 
result of disability reasonably certain to last throughout 
the remainder of the person's life.  Talley v. Derwinski, 2 
Vet. App. 282, 285 (1992); 38 C.F.R. §§ 3.340(b), 4.15.

There are three alternative bases upon which a finding of 
permanent and total disability for pension purposes may be 
established.  One way is to establish, by use of the 
appropriate diagnostic codes of VA's Schedule for Rating 
Disabilities, that the veteran has a lifetime impairment 
which is sufficient to render it impossible for an "average 
person" to follow a substantially gainful occupation.  The 
"average person" standard is outlined in 38 U.S.C.A. § 
1502(a)(1) and 38 C.F.R. §§ 3.340(a), 4.15.  This process 
requires rating and then combining each disability rating 
pursuant to 38 C.F.R. § 4.25 (2004) to determine whether the 
veteran holds a combined 100 percent evaluation for pension 
purposes.  Further, permanent total disability evaluations 
for pension purposes will be authorized, provided other 
requirements of entitlement are met, for congenital, 
developmental, hereditary or familial conditions, as well as 
for disabilities that require indefinite periods of 
hospitalization.  38 C.F.R. § 3.342(b) (2004).

Alternatively, a veteran may establish permanent and total 
disability for pension purposes by showing that he has a 
lifetime impairment precluding him from securing and 
following substantially gainful employment.  38 U.S.C.A. §§ 
1502, 1521(a); 38 C.F.R. § 4.17.  However, if there is only 
one such disability, it must be ratable at 60 percent or 
more; if there are two or more disabilities, there must be at 
least one disability ratable at 40 percent or more, and 
sufficient additional disability to bring the combined rating 
to at least 70 percent.  38 C.F.R. §§ 4.16(a), 4.17.

Finally, even if a veteran's disability ratings fail to meet 
the aforementioned percentage standards, a permanent and 
total disability rating for pension purposes may be granted 
on an extra-schedular basis if the veteran is unemployable by 
reason of his disabilities, age, occupational background and 
other related factors.  38 C.F.R. §§ 3.321(b)(2), 4.17(b). 

The provisions of 38 U.S.C.A. § 1502 were amended, effective 
in September 2001, to provide that VA will consider a veteran 
to be permanently and totally disabled if he is a patient in 
a nursing home for long-term care due to disability, or 
determined to be disabled for Social Security Administration 
purposes. Pub. L. No. 107-103, Section 206(a), 115 Stat. 990 
(Dec. 27, 2001); 38 C.F.R. § 3.114 (2004).


Analysis

As noted above, a prior claim for nonservice-connected 
pension benefits was denied in a December 1996 rating action.  
The evidence does not show that the veteran perfected a 
timely appeal of this decision.  On the contrary, the veteran 
acknowledges that he was working in February 1998.  
Accordingly, the December 1996 decision is final.  The 
veteran does not contend otherwise.

Following the December 1996 rating decision, no further 
communication was received from the veteran or any 
representative suggesting that the veteran was entitled to VA 
pension benefits until September 4, 2002.  At that time the 
veteran clearly expressed a belief that he was entitled to VA 
pension benefits.  Accordingly, the Board concludes that the 
date of receipt of the veteran's ultimately successful claim 
for pension benefits is September 4, 2002.  The Board is 
cognizant of the veteran's contention that he submitted a 
prior claim for nonservice-connected pension benefits in May 
2001.  However, the evidence does not show that the RO 
received any communication from the veteran in May 2001.  
Similarly, the evidence does not show that the RO received 
any communication from the veteran prior to September 4, 
2002, that may be construed as either a formal or informal 
claim for nonservice-connected benefits.  

Having determined the date of claim, the Board must now 
determine the date when entitlement to nonservice-connected 
pension benefit arose.  In this case, the Board finds that 
entitlement to nonservice-connected pension benefits arose on 
September 17, 2001.  Congress amended 38 U.S.C.A. §§ 1502 to 
require VA to consider a veteran permanently and totally 
disabled where that veteran is considered disabled by the 
Social Security Administration.  As the veteran was in 
receipt of Social Security disability benefits, prior to 
September 17, 2001, he became entitled to VA pension benefits 
on September 17, 2001, the effective date of the change in 
the law.  38 C.F.R. § 3.114.  

Having determined the date of claim and the date entitlement 
arose, the Board must now determine what the appropriate 
effective date is for the grant of nonservice-connected 
pension benefits.  In this regard, the Board notes that, in 
general, the effective date will be the later of the date of 
claim or the date entitlement arose.  However, 38 C.F.R. 
§ 3.114(a)(1) provides an exception to the general rule.  
Under this regulation, if a claim is received within one year 
from the effective date of a change in the law, benefits may 
be authorized from the effective date of the law.  

As shown above, the veteran filed his claim for nonservice-
connected pension in September 2002, within one year 
following the effective date of the change in the regulation 
requiring VA to recognize positive disability determinations 
of the Social Security Administration when adjudicating 
claims for nonservice-connected pension benefits.  

In sum, entitlement to nonservice-connected pension benefits 
arose on September 17, 2001, but the veteran did not file his 
claim for pension benefits until September 4, 2002.  Since 
the proper effective date for the award of pension benefits 
in this case is the date of the change in the regulation 
requiring VA the recognize the disability finding of the 
Social Security Administration, the Board concludes that the 
proper effective date for the grant of the veteran's pension 
is September 17, 2001.

Having determined that September 17, 2001, is the appropriate 
effective date, the Board can find no basis in the record to 
support a finding of an effective date prior that date.  The 
evidence does not show that the veteran filed a claim for 
nonservice-connected pension benefits between December 1996 
and September 2002.  Similarly, the veteran has not contended 
and there is no indication in the record that incapacity 
prevented him from filing a new claim prior to September 17, 
2001.  Consequently, the effective date for the permanent and 
total rating cannot be earlier than September 17, 2001.

Thus, even though Social Security records indicate that he 
was considered totally disability prior to September 17, 
2001, the effective date of the award for nonservice-
connected pension benefits in this case cannot be prior to 
September 17, 2001.    



	(CONTINUED ON NEXT PAGE)



ORDER

An effective date prior to September 17, 2001, for the award 
of nonservice-connected pension benefits is denied.



	                        
____________________________________________
	Shane A. Durkin
	Veterans Law Judge
Board of Veterans' Appeals



 Department of Veterans Affairs


